KiNChuloe, Judge:
These appeals to reappr'aisement, listed in schedule A, attached to my decision herein and made a part hereof, all of which were consolidated for the purpose of trial by -consent of the parties, involve the proper dutiable value of certain machine-glazed Kraft paper imported from Sweden.
The uncontradicted testimony of plaintiffs’ three witnesses establishes that the paper in question is similar in all material respects to that which was the subject of this court’s decision in the case of Arkell Safety Bag Co. v. United States, Reap. Dec. 4670, the record in which case was incorporated herein by consent of counsel for the respective parties; that the invoice prices for the instant merchandise are the prices actually paid therefor; that the freely offered prices of said merchandise are those set forth on schedule B, attached hereto and made a part hereof; and that said invoice prices and freely offered prices were the c. i. f. prices, port of entry, subject to a 2 per centum cash discount and included certain nondutiable charges hereinafter set forth.
In the Arkell Safety Bag Co. case, supra, the record in which case has been incorporated herein, it was found that the foreign market for machine-glazed Kraft paper, such as or similar to that involved therein, was a controlled market subject to conditions and restrictions fixed by a cartel agreement between wholesalers and dealers; that there was no foreign-market value, within the meaning of such value, as defined in section 402 (c) of the Tariff Act of 1930, for such or similar merchandise; that the proper basis of appraisement for said merchandise was export value, within the judicial interpretation of said value for tariff purposes; that all of the sales of said paper were negotiated to American importers without any restriction or condition upon the American purchaser, either as to use or quantity; and that the price for said merchandise was the same regardless of the quantity purchased.
On the basis of the entire record before me, I find the following facts:
(1) That the merchandise in question consists of machine-glazed Kraft paper imported from Sweden.
(2) That the foreign market, at the times of exportation of the instant merchandise, for such or similar merchandise was a controlled market.
(3) That there was no foreign-market value, as such value is defined in section 402 (c) of the Tariff Act of 1930, for the instant merchandise at the time of exportation thereof.
(4) That the proper basis of appraisement for said merchandise is export value, as such value is defined in section 402 (d) of said act and as legally interpreted in the Arkell Safety Bag Co. case, supra.
(5) That such dutiable export values of said merchandise are the freely offered prices set forth on schedule B, hereto attached and *460made a part hereof, less 2 per centum cash discount, less railway freight from mill to steamer, steamship freight, insurance, consular fee, inland' freight, ocean freight, dock dues and wharfage, insurance premium, consulage, transportation charges from mill to port of shipment and f. o. b. charges, f. o. b. charges, cost from mill to port of shipment, charges from mill to port of shipment as invoiced, when included in the invoice unit prices; plus 1 per centum shipping and buying commission as invoiced when added to the invoice unit price.
I hold as matter of law that the correct dutiable values of the instant merchandise are the export values set forth in fact (5). Judgment will be rendered accordingly.

Schedule B


New York, N. Y.


Reap. No.


Entry No.


Merchandise


V. s. Bob lars per 100 lbs.

99955-A 744243 M. G. Brown Sheets $4. 25
99956-A 751356 M. G. Brown Sheets $4. 25
99976-A 761202 M. G. Brown Ribbed Jumbo Rolls Sheets $4. 10 $4. 20
101502-A 775083 M. G. Brown Sheets $3. 75
1035 ll-A 709189 M. G. Brown Pure Narrow Ribbed Jumbo Rolls. $2. 40
Counter Rolls and Sheets $2. 50
103971-A 721124 M. G. Blue Pure Narrow Ribbed Sheets $2. 95
104248-A 739082 M. G. Brown Pure Narrow Ribbed Jumbo Rolls. $2. 25
Counter Rolls and Sheets $2. 35
104930-A 774050 M. G. Brown Pure Ribbed Counter Rolls and Sheets. $2. 30

Norfolk, Va.

125989-A 1040 M. G. Brown Pure Plain Sheets $3. 45
127830-A 170 M. G. Brown Pure Pin-striped Counter Rolls. $3. 20
Jumbo Rolls $3. 10
131050-A 789 M. G. Brown Pure Pin-striped Counter Rolls. $3. 20
Houston, Texas.
Galveston, Texas 132258-A 1308-H M. G. Brown Pure Pin-striped Jumbo Rolls $3. 18